DETAILED ACTION

The Applicant’s amendment filed on June 1, 2022 was received.  Claims 3, 8, 15-21 are now canceled.  Claims 1-2, 9-10, 13 and 22 were amended.  Claims 23-29 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 25, 2022.

Claim Objections
The claim objection on claims 21 is withdrawn because the claim has been canceled.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ishii et al. and Sakurai et al. on claims 1-2, 4-6 and 9-13 are withdrawn, because independent claims 1 and 10 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sakurai et al. and Oki et al. on claims 7 and 14 are withdrawn, because independent claims 1 and 10 have been amended.

Reasons for Allowance
Claims 1-2, 4-7, 9-14 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 10, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of carrier lift pins movably disposed in an opening formed between the second surface and the reference surface, wherein the opening includes an angled opening sidewall that is recessed to begin at a distance from the reference surface, and each of the plurality of carrier lift pins comprises: a convex portion contacts a concave portion of a substrate carrier, wherein the plurality of carrier lift pins are movable between a raised position and a lowered position relative to the susceptor, wherein in the raised position the convex portion contacts the concave portion of the substrate carrier and in the lowered position the convex portion is spaced from the substrate carrier in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717